Citation Nr: 1527216	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-36 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to July 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal initially included additional increased rating issues.  Following the issuance of the October 2013 Statement of the Case, which included these additional issues, the Veteran's November 2013 VA Form 9 (Substantive Appeal) limited his appeal to the issue of entitlement to a TDIU.  This is evidence by the Veteran checking the box "I have read the Statement of the Case and any Supplemental Statement of the Case I received.  I am only appealing these issues" then listing only "unemployability."  

The appellant requested a hearing, via videoconference, before the Board, and this hearing was scheduled for April 2015.  However, the appellant failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2014).

Since limiting his appeal to the issue of TDIU the Veteran has submitted a claim for entitlement to service connection for a traumatic brain injury and entitlement to an increased rating for posttraumatic stress disorder (PTSD).  Also, he has indicated that all of his service-connected disabilities have increased in severity since previous examination.  As such, the issues of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a traumatic brain injury and entitlement to a rating in excess of 10 percent for PTSD have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issues of entitlement to an increased rating for asthma, migraine headaches, lumbosacral spine degenerative joint and disc disease, right knee strain, and eczema have been raised by the April 2015 Appellant's Brief, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a TDIU.  The Veteran is service connected for asthma, evaluated as 30 percent disabling; migraine headaches, evaluated as 30 percent disabling; lumbosacral spine degenerative joint and disc disease, evaluated as 20 percent disabling; right knee strain, evaluated as 10 percent disabling; eczema, evaluated as 10 percent disabling; and PTSD, evaluated as 10 percent disabling.  His combined rating is 70 percent.  

In April 2013, the Veteran was provided VA examinations, in regards to all the Veteran's service-connected disabilities, except PTSD, to determine the impact his service-connected disabilities have on his ability to work.  In the April 2015 Appellant's Brief the Veteran asserts that since previous examination "all of his disabilities have increased in severity and prevent him from being employed."  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Additionally, the Veteran has acknowledged his failure to appear for previous examinations, indicating he had problems with transportation, and has indicated he is now fully prepared to attend any future examinations.  September 2014 Veteran Contact, December 2014 Veteran Contact, April 2015 Appellant's Brief.  Therefore, a new set of VA examinations to determine the combined impact of the Veteran's service connected disabilities on his ability to work is necessary.  
      
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the status of his service-connected disabilities.  The claims file must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner is requested to provide an opinion on the following:

Do the Veteran's service-connected disabilities, either singly or in combination, render him unable to secure or follow a substantially gainful occupation consistent with his educational and industrial experience?

The Veteran is service-connected for asthma, migraine headaches, lumbosacral spine degenerative joint and disc disease, right knee strain, eczema, and PTSD.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completion of the foregoing, readjudicate the issue of entitlement to a TDIU.  If the Veteran does not meet the schedular criteria for a TDIU, refer the case to the Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

3. If the benefit sought on appeal is not fully granted, issue a Supplemental Statement of the Case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







